Citation Nr: 0809153	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, 
to include as a result of exposure to herbicides.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The issue of entitlement to service connection for esophageal 
cancer, to include exposure to herbicides is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has normal right ear hearing and mild to 
moderate left ear sensorineural hearing loss that was neither 
incurred in, nor is it shown to be related to, active 
service.

2.  The veteran's tinnitus was not incurred in service, nor 
was it related to any incident of service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during 
active service, and a sensorineural hearing may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in September 2003, August 2004 and July 
2006, of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated 
in a May 2006 supplemental statement of the case.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

Analysis

The veteran contends that he currently has bilateral hearing 
loss and tinnitus (ringing in the ears) as a result of his 
military service.  His records show that he served as a crane 
operator as well as performed vehicle maintenance.  He also 
claims to be a combat veteran, but that assertion is not 
verified.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 38 C.F.R. § 3.385 (2007).

Sensorineural hearing loss is presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from active duty. 38 U.S.C.A §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

Review of the service medical records does not reveal any 
complaints of, or treatment for hearing loss or tinnitus.  
The veteran's March 1964 entrance examination noted a normal 
audiological examination.  Physical examination for left 
eardrum scaring.  The veteran's October 1967 separation 
examination also showed normal hearing.  

Audiological tests from TK Group, dated November 1983 through 
April 2001 showed some hearing loss that fluctuated over 
time.  A May 1992 test showed thresholds of 40 decibels at 
both 3000 and 4000 Hertz in the left ear.  Subsequent reports 
showed some hearing loss in the left ear.  A February 1993 
test showed thresholds of 30, 20, 25, 30, and 40 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the 
right ear.  Subsequent examinations of the right ear did not 
show hearing loss for VA purposes.

A VA audiological examination dated July 2005 showed that the 
veteran currently demonstrated a left ear hearing loss.  The 
audiological examination revealed thresholds of 40 and 50 
decibels at 3000 and 4000 Hertz, respectively, in the left 
ear.  The examiner noted a that the veteran had normal 
hearing in the right ear for VA purposes and mild to moderate 
sensorineural hearing loss above 1000 Hertz for the left ear.  

The July 2005 VA examiner noted that the veteran reported 
noise exposure during his military service , stating that his 
military noise exposure included heavy equipment, artillery, 
50cal, grenades, and rocket launchers.  He reported post 
service occupational noise exposure to include factory work.  
The veteran also reported bilateral, intermittent tinnitus 
occurring approximately once every couple of days.  The 
examiner opined that the etiology of the veteran's tinnitus 
was at least as likely as not due to the same etiology as his 
hearing loss.  The examiner opined that the veteran's hearing 
loss did not originate during his military service.  

A January 2006 medical opinion by Dr. G.Z.S., concurred with 
the July 2005 VA examiner's opinion and stated that the 
veteran's mild left ear hearing loss was not related to his 
military service.  

While the veteran complained hearing loss, there is no 
competent medical evidence showing the veteran has a current 
disability of hearing loss in the right ear.  With the 
exception of one hearing test in 1993, the veteran's 
audiological examinations do not reveal impaired hearing for 
VA purposes of finding a current disability.  With the 
exception of the February 1993 examination, the veteran's 
audiological examinations did not show thresholds of 40 
decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz, 
bilaterally; nor did any of the examinations show auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; nor did 
the examinations show when the speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).  Therefore the evidence does not 
show that the veteran currently has hearing disability in the 
right ear.  In absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

While the veteran meets the requirements for disability due 
to impaired hearing of the left ear under 38 C.F.R. § 3.385 
and thus, clearly has current hearing loss disability in the 
left ear, there is no indication that his hearing loss is the 
result of the veteran's active service.  There is no evidence 
in the service medical records that the veteran complained 
of, or was treated for hearing loss.  The first documented 
hearing loss in the left ear occurred in May 1992, nearly 25 
years after the veteran's discharge from service.  
Additionally, the July 2005 VA examiner opined that the 
veteran's current mild to moderate sensorineural hearing loss 
of the left ear did not originate during service.  

Finally, while the veteran reported intermittent tinnitus at 
his July 2005 VA examination, there is no objective medical 
evidence linking the veteran's tinnitus to active service.  
There were no complaints of ringing in the ears on the 
separation examination, or at any point during service.  
Moreover, the VA examiner stated that it was at least as 
likely as not that the veteran's tinnitus was due to the same 
etiology as the veteran's hearing loss.  The examiner then 
opined that the veteran's hearing loss did not originate 
during his military service.  

As there is no evidence showing that the veteran incurred 
hearing loss or tinnitus during his active service, the Board 
must find that the preponderance of the evidence is against 
entitlement to service connection for hearing loss or 
tinnitus.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.




REMAND

The veteran contends that his esophageal cancer is related to 
herbicide exposure while stationed in Vietnam.  The veteran 
specifically argues that his esophageal cancer was caused by 
chronic acid reflux, which he asserts, began during active 
duty.

The veteran served in the Republic of Vietnam during the 
Vietnam era.  He is therefore presumed to have been exposed 
to Agent Orange.  38 U.S.C.A. § 1116(f).  

An October 1964 report of medical history noted a history of 
frequent indigestion.  Physical examination, however, 
revealed no pertinent findings or disability.  In his October 
1967 report of medical history at separation the appellant 
again reported a history of frequent indigestion.  Physical 
examination was once again negative for any pertinent 
abnormality.  

A July 1995 treatment report from Washington County Hospital 
noted that the veteran had long standing problems with 
dyspepsia, dysphagia and severe reflux at night time that was 
becoming significantly worse.  Following a physical 
examination the impression was reflux esophagitis by the 
upper GI.  In July 1995 the veteran underwent an 
esophagogastroduodenoscopy.  The procedure revealed mild to 
severe duodenitis, mild gastritis, moderate esophagitis, and 
a hiatal hernia with reflux.  

In December 1996, Barrett's esophagitis was diagnosed 
following an esophagogastroduodenoscopy.

An April 2000 discharge report from Johns Hopkins Hospital 
indicated a long history of gastroesophageal reflux disease 
and a diagnosis of distal esophageal adenocarcinoma since 
March 2000.  The veteran underwent a transhiatal 
esophagectomy in April 2000.  

February 2004 treatment report from Johns Hopkins noted that 
the veteran had either a local reoccurrence of the disease or 
a new primary that occurred as the result of chronic acid 
reflux.  

The veteran submitted two medical opinions from his treating 
physicians.  An opinion dated July 2005 from Dr. M.J.M., 
stated that the doctor had not been previously aware of a 
connection between esophageal cancer and Agent Orange.  After 
a review of a May 1990 report prepared by Admiral Zumwalt, 
that stated there was a connection between Agent Orange and 
esophageal cancer a well as between Agent Orange and chronic 
esophageal reflux, the doctor, stated that there could be 
some connection between the veteran's Agent Orange exposure 
and his subsequent development of esophageal cancer.  

The second opinion by Dr. B.D.G., dated April 2006, noted 
that there was now information available that it was at least 
as likely as not that a relationship existed between Agent 
Orange exposure and the development of esophageal cancer.  
The doctor also noted that the primary known risk factor for 
esophageal adenocarcinoma was gastroesophageal reflux, for 
which a relationship between that disease and Agent Orange 
exposure also apparently exists.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA gastroenterology examination to 
determine the etiology of his esophageal 
cancer.  The claims folder should be 
reviewed by the examiner prior to the 
examination of the veteran.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished and any such results must 
be included in the examination report.  
Following the examination the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance that the veteran's esophageal 
cancer is related to any aspect of his 
active duty, to include his service in 
Vietnam.  A complete rationale for any 
and all opinions provided must be made.  

The examiner should specifically comment 
on following:

a) whether it is at least as likely 
as not that the veteran's esophageal 
cancer is related to his Agent 
Orange exposure during service.  The 
examiner should also discuss whether 
it is at least as likely as not that 
the veteran's long standing history 
of gastroesophageal reflux disease 
is related to his Agent Orange 
exposure.

b) whether it is at least as likely 
as not that the veteran's history of 
indigestion reported at enlistment 
and separation from service is 
related to his long standing history 
of gastroesophageal reflux disease.  
If so, the examiner should further 
address the relationship, if any 
between the veteran's history of 
gastroesophageal reflux disease and 
his current esophageal cancer.    \

In reaching any opinion the examiner 
must consider the May 1990 report by 
Admiral Zumwalt which found adequate 
evidence to link esophageal cancer 
to Agent Orange exposure.  The 
examiner must also consider the May 
2005 report by the National Academy 
of Sciences which found limited 
suggestive evidence of no 
association between esophageal 
cancer and Agent Orange exposure.  
See 72 Fed.Reg. 32395 (June 12, 
2007).

2.  The RO should review any medical 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
   
4.    Thereafter, the RO should 
readjudicate the claims.  If either 
benefit is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


